Action by a taxpayer to enjoin the City of New York and its officers from interfering with the bus operation of Bee Line, Inc., which has been conducted under a certificate of convenience and necessity, now expired, of the Transit Commission, on the ground that the Transit Commission improperly included in the certificate a limitation upon its duration. The plaintiff appeals from an order dismissing the complaint under rule 106 of the Rules of Civil Practice and from the judgment entered thereon. Plaintiff also appeals from so much of an order dated May 12, 1941, as refused an injunction pendente lite. Defendants appeal from so much of the last-mentioned order as granted a stay pending appeal. On appeals by plaintiff, orders and judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. In view of the foregoing, the appeal by the defendants from so much of the order dated May 12, 1941, as granted a stay pending appeal is dismissed, without costs. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.